In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00007-CR



      MARGARET FAYE LITCHFIELD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 52nd District Court
                Coryell County, Texas
              Trial Court No. 15-22720




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number,”

as well as a “bank account number, credit card number, and other financial account number.” TEX.

R. APP. P. 9.10(a)(1), (2). Volume twenty of the reporter’s record includes social security numbers

and bank account numbers. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

twenty of the reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal volume twenty of the electronically filed

reporter’s record in this case.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: November 3, 2017




                                                 2